In my opinion, § 5 of the ordinance of the city of Seattle, which the majority hold invalid, constitutes a lawful and reasonable exercise of the city's legislative authority. The merchant knows the name and number of the articles which he proposes to offer for sale upon his bargain counter. If he be not required to state in his advertisement the number of the articles which he is so offering for sale, he may comply with the letter of his advertisement by placing two of the articles on the counter and at *Page 299 
the same time filling the counter with merchandise not described in the advertisement. It seems to me that this provision of the ordinance is easily complied with and accomplishes a good purpose.
If the goods which the merchant advertises had never previously been by him offered to the public, the advertisement may so state, and this would be a complete compliance with that provision of the ordinance requiring a statement concerning the lowest price at which the articles had previously been offered. This difficulty referred to by the majority being obviated, it seems to me proper to require the merchant to comply with the ordinance, in so far as the same requires a price statement.
I accordingly dissent from the conclusion reached by the majority.